Exhibit 10.5

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (as amended, supplemented, restated and/or
modified from time to time, this “Agreement”) is entered into as of May 6, 2020
by and between BIO-key International, Inc., a Delaware corporation (the
“Company”), and Lind Global Macro Fund, LP, a Delaware limited partnership (the
“Investor”).

 

BACKGROUND

 

A.     The board of directors (the “Board of Directors”) of the Company has
authorized this Agreement and the Security Agreement (as defined below), the
issuance to Investor of the Note (as defined below), the Closing Shares (as
defined below) and the Warrant (as defined below).

 

B     The Investor desires to purchase the Note, the Closing Shares and the
Warrant on the terms and conditions set forth in this Agreement.

 

C.     Concurrently with the execution of this Agreement, the Company and the
Investor will enter into an Amended and Restated Security Agreement,
substantially in the form attached hereto as Exhibit A (the “Security
Agreement”), pursuant to which the Company will grant a first priority security
interest in certain of its assets and a second priority security interest in
certain of its assets to secure the Company’s obligations hereunder and the
Company, the Investor and Versant (as defined in the Note) will enter into the
Intercreditor Agreement (as defined in the Note).

 

NOW THEREFORE, in consideration of the foregoing recitals and the covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Investor hereby agree as follows:

 

1.     DEFINITIONS. As used in this Agreement, the following terms shall have
the following meanings specified or indicated below, and such meanings shall be
equally applicable to the singular and plural forms of such defined terms:

 

“1933 Act” means the Securities Act of 1933, as amended.

 

“1934 Act” means the Securities Exchange Act of 1934, as it may be amended.

 

“Acquisition” means the acquisition by the Company or any direct or indirect
Subsidiary of the Company of a majority of the Equity Interests or substantially
all of the assets and business of any Person, whether by direct purchase of
Equity Interests, asset purchase, merger, consolidation or like combination.

 

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Person specified.

 

“Agreement” has the meaning set forth in the preamble.

 

“Blue Sky Application” has the meaning set forth in Section 9.3(a).

 

 

--------------------------------------------------------------------------------

 

 

“Board of Directors” has the meaning set forth in the recitals.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banks are permitted or required to be closed in New York City.

 

“Capital Stock” means the Common Stock, the Preferred Stock and any other
classes of capital stock of the Company.

 

“Change of Control” means, with respect to the Company:

 

 

(a)

a change in the composition of the Board of Directors at a single stockholder
meeting where a majority of the individuals that were directors of the Company
immediately prior to the start of such stockholder meeting are no longer
directors at the conclusion of such meeting;

 

 

(b)

a change in composition of the Board of Directors prior to the termination of
this Agreement where a majority of the individuals that were directors as of the
date of this Agreement cease to be directors of the Company prior to the
termination of this Agreement;

 

 

(c)

any of the individuals who are the Chief Executive Officer and Chairman of the
Board of Directors or Chief Financial Officer as of the date of this Agreement
cease to hold such position at any time prior to the termination of this
Agreement;

 

 

(d)

other than a stockholder that holds such a position at the date of this
Agreement, if a Person comes to have beneficial ownership, control or direction
over more than forty percent (40%) of the voting rights attached to any class of
voting securities of the Company; or

 

 

(e)

the sale or other disposition by the Company or any of its Subsidiaries in a
single transaction, or in a series of transactions, of all or substantially all
of their respective assets.

 

“Closing” has the meaning set forth in Section 2.2.

 

“Closing Date” has the meaning set forth in Section 2.2.

 

“Closing Shares” has the meaning set forth in Section 2.1.

 

“Code” has the meaning set forth in Section 2.1.

 

“Commitment Fee” means an amount equal to One Hundred Thousand Dollars
($100,000.00).

 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share.

 

“Company” has the meaning set forth in the preamble.

 

“Company’s Knowledge” means the actual knowledge (with the applicable Person
having the duty to conduct a reasonable inquiry and diligence with respect to
the applicable matter) of any of Michael DePasquale, Cecilia Welch or any other
individual serving as the CEO or CFO of the Company as of the relevant date of
determination.

 

2

--------------------------------------------------------------------------------

 

 

“Continued Listing Requirements” has the meaning set forth in Section 5.13(b).

 

“Conversion Shares” means the shares of Common Stock issuable upon the full or
any partial conversion of the Note.

 

“Effectiveness Period” has the meaning set forth in Section 9.2(a).

 

“Equity Interests” means and includes capital stock, membership interests and
other similar equity securities, and shall also include warrants or options to
purchase capital stock, membership interests or other equity interests.

 

“Event” means any event, change, development, effect, condition, circumstance,
matter, occurrence or state of facts.

 

“Event of Default” has the meaning set forth in Section 7.1.

 

“Exempted Securities” means (a) shares of Common Stock or rights, warrants or
options to purchase Common Stock issued in connection with any Acquisition, (b)
equity securities issued by reason of a dividend, stock split, split-up or other
distribution on shares of Common Stock, (c) shares of Common Stock or rights,
warrants or options to purchase Common Stock issued to employees or directors
of, or consultants or advisors to, the Company or any of its Subsidiaries
pursuant to a plan, agreement or arrangement approved by the Board of Directors
(“Equity Plans”), (d) shares of Common Stock actually issued upon the exercise
of options or shares of Common Stock actually issued upon the conversion or
exchange of any securities convertible into Common Stock, in each case provided
that such issuance is pursuant to the terms of the applicable option or
convertible security, or (e) shares of equity securities or rights, warrants or
options to purchase equity securities or securities of any type whatsoever that
are, or may become, convertible or exchangeable into or exercisable for such
equity securities that are issued to a Strategic Investor.

 

“Funding Amount” means an amount equal to Two Million One Hundred Thousand
Dollars ($2,100,000).

 

“HSR Act” has the meaning set forth in Section 5.14.

 

“Investor” has the meaning set forth in the preamble.

 

“Investor Group” shall mean the Investor plus any other Person with which the
Investor is considered to be part of a group under Section 13 of the 1934 Act or
with which the Investor otherwise files reports under Sections 13 and/or 16 of
the 1934 Act.

 

“Investor Party” has the meaning set forth in Section 5.10(a).

 

“Investor Shares” means the Conversion Shares, the Closing Shares, the Warrant
Shares and any other shares issued or issuable to the Investor pursuant to this
Agreement, the Note or the Warrant.

 

3

--------------------------------------------------------------------------------

 

 

“IP Rights” has the meaning set forth in Section 3.10.

 

“Law” means any law, rule, regulation, order, judgment or decree, including,
without limitation, any federal and state securities Laws.

 

“Letter” has the meaning set forth in Section 5.13(b).

 

“Losses” has the meaning set forth in Section 5.10(a).

 

“Material Adverse Effect” means any material adverse effect on (a) the
businesses, properties, assets, prospects, operations, results of operations or
financial condition of the Company, or the Company and the Subsidiaries, taken
as a whole, or (b) the ability of the Company to consummate the transactions
contemplated by this Agreement or to perform its obligations hereunder or under
the Note or the Warrant; provided, however, that none of the following shall be
deemed either alone or in combination to constitute, and none of the following
shall be taken into account in determining whether there has been or would be, a
Material Adverse Effect: (a) any adverse effect resulting from or arising out of
general economic conditions; (b) any adverse effect resulting from or arising
out of general conditions in the industries in which the Company operates; (c)
any adverse effective resulting from any changes to applicable Law (other than
securities laws); or (d) any adverse effect resulting from or arising out of any
natural disaster or any acts of terrorism, sabotage, military action or war or
any escalation or worsening thereof; provided, further, that any event,
occurrence, fact, condition or change referred to in clauses (a) through (d)
immediately above shall be taken into account in determining whether a Material
Adverse Effect has occurred or could reasonably be expected to occur to the
extent that such event, occurrence, fact, condition or change has a
disproportionate effect on the Company compared to other participants in the
industries in which the Company operates.

 

“Maximum Percentage” means 4.99%; provided, that if at any time after the date
hereof the Investor Group beneficially owns in excess of 4.99% of any class of
Equity Interests in the Company that is registered under the 1934 Act (excluding
any Equity Interests deemed beneficially owned by virtue of the Note and the
Warrant), then the Maximum Percentage shall automatically increase to 9.99% so
long as the Investor Group owns in excess of 4.99% of such class of Equity
Interests (and shall, for the avoidance of doubt, automatically decrease to
4.99% upon the Investor Group ceasing to own in excess of 4.99% of such class of
Equity Interests).

 

“Meeting” has the meaning set forth in Section 5.13(b).

 

“Minimum Bid Price Requirement” has the meaning set forth in Section 3.8.

 

“Money Laundering Laws” has the meaning set forth in Section 3.25.

 

“Nasdaq Capital Market” has the meaning set forth in Section 5.13(b).

 

“New Securities” means, collectively, equity securities of the Company, whether
or not currently authorized, as well as rights, options, or warrants to purchase
such equity securities, or securities of any type whatsoever that are, or may
become, convertible or exchangeable into or exercisable for such equity
securities.

 

4

--------------------------------------------------------------------------------

 

 

“Note” has the meaning set forth in Section 2.1.

 

“OFAC” has the meaning set forth in Section 3.23.

 

“Offer Notice” has the meaning set forth in Section 10.1.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Preferred Stock” has the meaning set forth in Section 3.4(a).

 

“Principal Amount” has the meaning set forth in Section 2.1.

 

“Proceedings” has the meaning set forth in Section 3.6.

 

“Prohibited Transaction” means a transaction with a third party or third parties
in which the Company issues or sells (or arranges or agrees to issue or sell):

 

(a)     any debt, equity or equity-linked securities (including options or
warrants) that are convertible into, exchangeable or exercisable for, or include
the right to receive shares of the Company’s Capital Stock:

 

(i)       at a conversion, repayment, exercise or exchange rate or other price
that is based on, and/or varies with, the trading prices of, or quotations for,
shares of Common Stock; or

 

(ii)     at a conversion, repayment, exercise or exchange rate or other price
that is subject to being reset at some future date after the initial issuance of
such debt, equity or equity-linked security or upon the occurrence of specified
or contingent events (other than warrants that may be repriced by the Company);
or

 

(b)     any securities in a capital or debt raising transaction or series of
related transactions which grant to an investor the right to receive additional
securities based upon future transactions of the Company on terms more favorable
than those granted to such investor in such first transaction or series of
related transactions;

 

and are deemed to include transactions generally referred to as at-the-market
transactions (ATMs) or equity lines of credit and stand-by equity distribution
agreements, and convertible securities and loans having a similar effect.
Notwithstanding the foregoing, and for the avoidance of doubt, rights issuances,
shareholder purchase plans, Equity Plans, convertible securities, or issuances
of Equity Interests, based on the trading price of the Common Stock on the
Trading Market but each at a fixed price per share, shall not be deemed to be a
Prohibited Transaction.

 

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Investor Shares covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and any “free writing prospectus” as defined in
Rule 405 under the 1933 Act.

 

5

--------------------------------------------------------------------------------

 

 

“register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

 

“Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers the resale of any of the Investor Shares pursuant
to the provisions of this Agreement, including the Prospectus and amendments and
supplements to such Registration Statement, and including post-effective
amendments, all exhibits and all material incorporated by reference in such
Registration Statement.

 

“Reverse Split” has the meaning set forth in Section 5.13(b).

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Documents” has the meaning set forth in Section 3.5(a).

 

“Securities” means the Note, the Warrant and the Investor Shares.

 

“Securities Termination Event” means either of the following has occurred:

 

(a)     trading in securities generally in the United States has been suspended
or limited for a consecutive period of greater than three (3) Business Days; or

 

(b)     a banking moratorium has been declared by the United States or the New
York State authorities and is continuing for a consecutive period of greater
than three (3) Business Days.

 

“Security Agreement” has the meaning set forth in the recitals.

 

“Strategic Investor” shall mean a Person engaged in the research, development,
commercialization or sale of fingerprint biometric technology, identity
verification technologies, related security hardware and software solutions, or
any other business that such Person views synergistic with Company’s business.

 

“Subsidiaries” and “Subsidiary” have the meaning set forth in Section 3.4(b).

 

“Trading Market” means whichever of the New York Stock Exchange, NYSE: Amex
Exchange, or the Nasdaq Stock Market (including the Nasdaq Capital Market), on
which the Common Stock is listed or quoted for trading on the date in question.

 

“Transaction Documents” means this Agreement, the Note, the Warrant, the
Security Agreement, the Intercreditor Agreement and any other documents or
agreements executed or delivered in connection with the transactions
contemplated hereunder.

 

6

--------------------------------------------------------------------------------

 

 

“Warrant” has the meaning set forth in Section 2.1.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrant.

 

2.     PURCHASE AND SALE OF THE NOTE, THE CLOSING SHARES AND THE WARRANT.

 

2.1     Purchase and Sale of the Note, the Closing Shares and the Warrant.
Subject to the terms and conditions set forth herein, at the Closing, the
Company shall issue and sell to the Investor, and the Investor shall purchase
from the Company, for the Funding Amount (a) a convertible promissory note, in
the form attached hereto as Exhibit B (the “Note”), in the principal amount of
Two Million Four Hundred Fifteen Thousand Dollars ($2,415,000) (the “Principal
Amount”), (b) 114,943 shares of restricted Common Stock in payment of a due
diligence fee in the amount of $133,333 (the “Closing Shares”) and (c) a Common
Stock purchase warrant, in the form attached hereto as Exhibit C, registered in
the name of the Investor, pursuant to which the Investor shall have the right to
acquire 1,900,000 shares of Common Stock (the “Warrant”). The Investor and the
Company agree that for U.S. federal income tax purposes and applicable state,
local and non-U.S. tax purposes, the Funding Amount shall be allocable among the
Note, the Closing Shares and the Warrant based on the relative fair market
values thereof. Neither the Investor nor the Company shall take any contrary
position on any tax return, or in any audit, claim, investigation, inquiry or
proceeding in respect of taxes, unless otherwise required pursuant to a final
determination within the meaning of Section 1313 of the Internal Revenue Code of
1986, as amended (the “Code”), or any analogous provision of applicable state,
local or non-U.S. law.

 

2.2     Closing. The closing hereunder, including payment for and delivery of
the Note, the Closing Shares and the Warrant, shall take place remotely via the
exchange of documents and signatures, no later than 1 Business Day1 following
the execution and delivery of this Agreement, subject to satisfaction or waiver
of the conditions set forth in Section 6, or at such other time and place as the
Company and the Investor agree upon, orally or in writing (the “Closing,” and
the date of the Closing being the “Closing Date”).

 

2.3     Commitment Fee. At the Closing, the Company shall pay to the Investor
the Commitment Fee, in United States dollars and in immediately available funds.
The Commitment Fee shall be paid by being offset against the Funding Amount
payable by the Investor at Closing.

 

2.4     Prepayment Right. The Company will have the right to pre-pay the Note in
accordance with Section 1.3(b) of the Note.

 

2.5     Senior Obligation. As an inducement for the Investor to enter into this
Agreement and to purchase the Note, all obligations of the Company pursuant to
this Agreement and the Note shall be secured by a first priority security
interest in and lien upon all assets of the Company, other than, so long as the
Intercreditor Agreement is in effect, the Company’s Accounts (as such term is
used in the Intercreditor Agreement) in which the Investor will have a
second priority security interest so long as the Intercreditor Agreement is in
effect, pursuant to the terms of the Security Agreement.

 

 

 

--------------------------------------------------------------------------------

1 NTD: Revised in the event we close on a Friday.

 

 

 

 

 

7

--------------------------------------------------------------------------------

 

 

3.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to the Investor and covenants with the Investor that, except as is set
forth in the Disclosure Letter being delivered to the Investor as of the date
hereof and as of the Closing Date, the following representations and warranties
are true and correct:

 

3.1     Organization and Qualification. The Company is a corporation duly
organized and validly existing in good standing under the Laws of the State of
Delaware and has the requisite corporate power and authority to own its
properties and to carry on its business as now being conducted. The Company is
duly qualified to do business and is in good standing in every jurisdiction in
which the ownership of its property or the nature of the business conducted by
it makes such qualification necessary, except to the extent that the failure to
be so qualified or be in good standing would not have a Material Adverse Effect.

 

3.2     Authorization; Enforcement; Compliance with Other Instruments. The
Company has the requisite corporate power and authority to execute the
Transaction Documents, to issue and sell the Note and the Warrant pursuant
hereto, and to perform its obligations under the Transaction Documents,
including issuing the Investor Shares on the terms set forth in this Agreement.
The execution and delivery of the Transaction Documents by the Company and the
issuance and sale of the Note, the Closing Shares and the Warrant pursuant
hereto, including without limitation the reservation of the Conversion Shares
and the Warrant Shares for future insuance, have been duly and validly
authorized by the Company’s Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors, its
stockholders or any other Person in connection therewith. The Transaction
Documents have been duly and validly executed and delivered by the Company and
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar Laws relating to,
or affecting generally, the enforcement of creditors’ rights and remedies.

 

3.3     No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the issuance and sale of the Note, the Closing
Shares and the Warrant hereunder will not (a) conflict with or result in a
violation of the Company’s Certificate of Incorporation or Bylaws, (b) conflict
with, or constitute a material default (or an event which, with notice or lapse
of time or both, would become a material default) under, or give to others any
right of termination, amendment, acceleration or cancellation of, any material
agreement to which the Company or any of the Subsidiaries is a party, or (c)
subject to the making of the filings referred to in Section 5, and, violate in
any material respect any Law or any rule or regulation of the Nasdaq Stock
Market applicable to the Company or any of the Subsidiaries or by which any of
their properties or assets are bound or affected. Assuming the accuracy of the
Investor’s representations in Section 4 and subject to the making of the filings
referred to in Section 5, (i) no approval or authorization will be required from
any governmental authority or agency, regulatory or self-regulatory agency or
other third party (including the Nasdaq Stock Market) in connection with the
issuance of the Note, the Warrant and the Closing Shares and the other
transactions contemplated by this Agreement (including the issuance of the
Conversion Shares upon conversion of the Note and the Warrant Shares upon
execise of the Warrant) and (ii) the issuance of the Note, the Warrant and the
Closing Shares, and the issuance of the Conversion Shares upon the conversion of
the Note and the Warrant Shares upon exercise of the Warrant will be exempt from
the registration and qualification requirements under the 1933 Act and all
applicable state securities Laws.

 

8

--------------------------------------------------------------------------------

 

 

3.4     Capitalization and Subsidiaries.

 

(a)     The authorized Capital Stock of the Company consists of: (i) 170,000,000
shares of Common Stock and (iii) 5,000,000 shares of Preferred Stock, par value
$0.001 per share (the “Preferred Stock”). As of the date hereof: (A) 20,321,047
shares of Common Stock were issued and outstanding (not including shares held in
treasury); and (D) no shares of Preferred Stock were issued and outstanding or
held by the Company in its treasury. As of the date of this Agreement (i)
547,915 shares of Common stock are issuable upon exercise of options granted
under the BIO-Key International, Inc. 2015 Equity Incentive Plan, as amended, of
which 253,197 shares are exercisable and 859,626 additional shares are reserved
for future issuance thereunder, (ii) there are no shares of Common stock are
issuable upon exercise of options granted under the BIO-Key International, Inc.
2004 Equity Incentive Plan, (iii) 1,095,149 shares of Common stock are issuable
upon exercise of options granted outside of the forgoing plans of which
1,091,715 shares are exercisable, and (iv) 2,586,507 shares of Common stock are
issuable upon exercise of outstanding warrants all of which are exercisable. The
Closing Shares, when issued pursuant to Section 2.1 of this Agreement will be
been validly issued, fully paid non-assessable and free from all taxes, liens
and charges with respect to the issuance thereof. The Company has duly reserved
up to 3,500,000 shares of Common Stock for issuance upon conversion of the Note
(which assumes that the Principal Amount (as defined in the Note) is converted
to Common Stock at the Conversion Price (as defined in the Note) as of the date
hereof) and has duly reserved 1,900,000 additional shares of Common Stock for
issuance upon exercise of the Warrant. The Conversion Shares, when issued upon
conversion of the Note in accordance with its terms, and the Warrant Shares, if
and when issued upon exercise of the Warrant in accordance with its terms, will
be validly issued, fully paid and non-assessable and free from all taxes, liens
and charges with respect to the issuance thereof. No shares of the Company’s
Capital Stock are subject to preemptive rights or any other similar rights or
any liens or encumbrances suffered or permitted by the Company. The Company’s
Certificate of Incorporation, as amended, and Bylaws on file on the SEC’s EDGAR
website are true and correct copies of the Company’s Articles of Incorporation
and Bylaws as in effect as of the date hereof. The Company is not in violation
of any provision of its Certificate of Incorporation or Bylaws.

 

(b)     Schedule 3.4(b) lists each direct and indirect subsidiary of the Company
(each, a “Subsidiary” and collectively, the “Subsidiaries”) and indicates for
each Subsidiary (i) the authorized capital stock or other Equity Interest of
such Subsidiary as of the date hereof, (ii) the number and kind of shares or
other ownership interests of such Subsidiary that are issued and outstanding as
of the date hereof, and (iii) the owner of such shares or other ownership
interests. No Subsidiary has any outstanding stock options, warrants or other
instruments pursuant to which such Subsidiary may at any time or under any
circumstances be obligated to issue any shares of its capital stock or other
Equity Interests. Except as disclosed on Schedule 3.4 (b), each Subsidiary is
duly organized and validly existing in good standing under the laws of its
jurisdiction of formation and has all requisite power and authority to own its
properties and to carry on its business as now being conducted.

 

9

--------------------------------------------------------------------------------

 

 

(c)     Except as set forth on Schedule 3.4(c), neither the Company nor any
Subsidiary is bound by any agreement or arrangement pursuant to which it is
obligated to register the sale of any securities under the 1933 Act. There are
no outstanding securities of the Company or any of the Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to redeem or purchase any security of the
Company or any Subsidiary. There are no outstanding securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Note, the Warrant or the Investor Shares. Neither the Company
nor any Subsidiary has any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement.

 

(d)     The issuance and sale of any of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any other Person
and will not result in the adjustment of the exercise, conversion, exchange, or
reset price of any outstanding securities.

 

3.5     SEC Documents; Financial Statements; Accounts Payable.

 

(a)     As of the date hereof, the Company has filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”) or has relied upon
official guidance from the SEC for relief from such reporting requirements. As
of their respective filing dates, the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(b)     As of their respective dates, the financial statements of the Company
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with generally accepted accounting principles, and audited by a firm
that is a member a member of the Public Companies Accounting Oversight Board
consistently applied, during the periods involved (except as may be otherwise
indicated in such financial statements or the notes thereto, or, in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements) and fairly present in all material respects the
consolidated financial position of the Company as of the dates thereof and the
consolidated results of its operations and consolidated cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments). No other written information provided by or on
behalf of the Company to the Investor in connection with the Investor’s purchase
of the Note and the Warrant or the issuance of the Closing Shares, which is not
included in the SEC Documents contains any untrue statement of a material fact
or omits to state any material fact necessary to make the statements therein, in
the light of the circumstance under which they are or were made, not misleading.

 

10

--------------------------------------------------------------------------------

 

 

(c)     The Company and each of the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) reasonable
controls to safeguard assets are in place and (iv) the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences.

 

(d)     The aggregate amount of the Company’s and its Subsidiaries’ accounts
payable or other ordinary course liability that are more ninety (90) days old is
less than $500,000.

 

3.6     Litigation and Regulatory Proceedings. Except as disclosed in
SEC Documents, there are no material actions, causes of action, suits, claims,
proceedings, inquiries or investigations (collectively, “Proceedings”) before or
by any court, public board, government agency, self-regulatory organization or
body pending or, to the knowledge of the executive officers of Company or any of
the Subsidiaries, threatened against or affecting the Company or any of the
Subsidiaries, the Common Stock or any other class of issued and outstanding
shares of the Company’s Capital Stock, or any of the Company’s or the
Subsidiaries’ officers or directors in their capacities as such and, to the
knowledge of the executive officers of the Company, there is no reason to
believe that there is any basis for any such Proceeding.

 

3.7     No Undisclosed Events, Liabilities or Developments.     No event,
development or circumstance has occurred or exists, or to the knowledge of the
executive officers of the Company is reasonably anticipated to occur or exist
that (a) would reasonably be anticipated to have a Material Adverse Effect or
(b) would be required to be disclosed by the Company under applicable securities
Laws on a registration statement filed with the SEC relating to an issuance and
sale by the Company of its Common Stock and which has not been publicly
announced.

 

3.8     Compliance with Law. The Company and each of the Subsidiaries
have conducted and are conducting their respective businesses in compliance in
all material respects with all applicable Laws and are in compliance in all
material respects with the rules and regulations of the Nasdaq Stock Market,
except for the continued listing requirement to maintain a minimum bid price of
$1.00 per share, as set forth in Nasdaq Listing Rule 5550(a)(2) (the “Minimum
Bid Price Requirement”). Aside from not satisfying the Minimum Bid Price
Requirement, the Company is not aware of any facts which could reasonably be
anticipated to lead to a delisting of the Common Stock by the Nasdaq Stock
Market in the future.

 

3.9     Employee Relations. Neither the Company nor any Subsidiary is
involved in any union labor dispute nor, to the Company's Knowledge, is any such
dispute threatened. Neither the Company nor any Subsidiary is a party to any
collective bargaining agreement. No executive officer (as defined in Rule 501(f)
of the 1933 Act) has notified the Company that such officer intends to leave the
Company’s employ or otherwise terminate such officer’s employment with the
Company.

 

11

--------------------------------------------------------------------------------

 

 

3.10 Intellectual Property Rights. The Company and each Subsidiary owns or
possesses adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights
(collectively, “IP Rights”) necessary to conduct their respective businesses as
now conducted. Schedule 3.10 sets forth all of the Company’s and its
Subsidiaries’ registered IP Rights and any other IP Rights that the Company
deems necessary, material or important to its and its Subsidiaries’ business.
Except as set forth on Schedule 3.10, none of the material IP Rights of the
Company or any of the Subsidiaries are expected to expire or terminate within
three (3) years from the date of this Agreement. Neither the Company nor any
Subsidiary is infringing, misappropriating or otherwise violating any IP Rights
of any other Person. No claim has been asserted, and no Proceeding is pending,
against the Company or any Subsidiary alleging that the Company or any
Subsidiary is infringing, misappropriating or otherwise violating the IP Rights
of any other Person, and, to the Company’s Knowledge, no such claim or
Proceeding is threatened, and the Company is not aware of any facts or
circumstances which might give rise to any such claim or Proceeding. The Company
and the Subsidiaries have taken commercially reasonable security measures to
protect the secrecy, confidentiality and value of all of their material IP
Rights.

 

3.11 Environmental Laws. Except, in each case, as would not be reasonably
anticipated to have a Material Adverse Effect, the Company and the Subsidiaries
(a) are in compliance with any and all applicable Laws relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants, (b) have received and hold all
permits, licenses or other approvals required of them under all such Laws to
conduct their respective businesses and (c) are in compliance with all terms and
conditions of any such permit, license or approval.

 

3.12 Title to Assets. The Company and the Subsidiaries have good and marketable
title to all personal property owned by them which is material to their
respective businesses, in each case free and clear of all liens, encumbrances
and defects except those set forth on Schedule 3.12. Any real property and
facilities held under lease by the Company or any Subsidiary are held under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and the Subsidiaries.

 

3.13 Insurance. The Company and each of the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company reasonably believes to be prudent and
customary in the businesses in which the Company and the Subsidiaries are
engaged. Neither the Company nor any of the Subsidiaries has been refused any
insurance coverage sought or applied for, and the Company has no reason to
believe that it will not be able to renew all existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers.

 

3.14 Regulatory Permits. The Company and the Subsidiaries have in full force and
effect all certificates, approvals, authorizations and permits from all
regulatory authorities and agencies necessary to own, lease or operate their
respective properties and assets and conduct their respective businesses, and
neither the Company nor any Subsidiary has received any notice of Proceedings
relating to the revocation or modification of any such certificate,
approval, authorization or permit, except for such certificates, approvals,
authorizations or permits with respect to which the failure to hold would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

12

--------------------------------------------------------------------------------

 

 

3.15 No Materially Adverse Contracts, Etc. Neither the Company nor any of the
Subsidiaries is (a) subject to any charter, corporate or other legal
restriction, or any judgment, decree or order which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect or (b) a party to any contract or agreement which in the judgment of the
Company’s management has or would reasonably be anticipated to have a Material
Adverse Effect.

 

3.16 Taxes. The Company and the Subsidiaries each has made or filed, or caused
to be made or filed, all United States federal, and applicable state, local and
non-U.S. tax returns, reports and declarations required by any jurisdiction to
which it is subject and has paid all taxes and other governmental assessments
and charges that are material in amount, required to be paid by it, regardless
of whether such amounts are shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith by
appropriate proceedings and for which it has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and, to the Company’s Knowledge, there is no basis for any
such claim.

 

3.17 Solvency. After giving effect to the receipt by the Company of the proceeds
from the transactions contemplated by this Agreement (a) the Company’s fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature; and (b) the current
cash flow of the Company, together with the proceeds the Company would receive,
were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid. The Company does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt). The Company has no knowledge of any facts or circumstances
which lead it to believe that it will file for reorganization or liquidation
under the bankruptcy or reorganization laws of any jurisdiction.

 

3.18 Investment Company. The Company is not, and is not an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

3.19 Certain Transactions. Except as set forth on Schedule 3.19, and other than
as disclosed in the SEC Documents, there are no contracts, transactions,
arrangements or understandings between the Company or any of its Subsidiaries,
on the one hand, and any director, officer or employee of thereof on the other
hand, that would be required to be disclosed pursuant to Item 404 of Regulation
S-K promulgated by the SEC in the Company’s Form 10-K or proxy statement
pertaining to an annual meeting of stockholders.

 

3.20 No General Solicitation. Neither the Company, nor any of its Affiliates,
nor any person acting on its behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Note, the Warrant or the Closing Shares
pursuant to this Agreement.

 

13

--------------------------------------------------------------------------------

 

 

3.21 Acknowledgment Regarding the Investor’s Purchase of the Note and the
Warrant and the Issuance of the Closing Shares. The Company’s Board of Directors
has approved the execution of the Transaction Documents and the issuance and
sale of the Note and the Warrant and the issuance of the Closing Shares, based
on its own independent evaluation and determination that the terms of the
Transaction Documents are reasonable and fair to the Company and in the best
interests of the Company and its stockholders. The Company is entering into this
Agreement and the Security Agreement and is issuing and selling the Note and the
Warrant and issuing the Closing Shares voluntarily and without economic duress.
The Company has had independent legal counsel of its own choosing review the
Transaction Documents and advise the Company with respect thereto. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length purchaser with respect to the Note and the Warrant and the issuance
of the Closing Shares and the transactions contemplated hereby and that neither
the Investor nor any person affiliated with the Investor is acting as a
financial advisor to, or a fiduciary of, the Company (or in any similar
capacity) with respect to execution of the Transaction Documents or the issuance
of the Note, the Warrant and the Closing Shares or any other transaction
contemplated hereby.

 

3.22 No Brokers’, Finders’ or Other Advisory Fees or Commissions. Except as set
forth on Schedule 3.22, No brokers, finders or other similar advisory fees or
commissions will be payable by the Company or any Subsidiary or by any of their
respective agents with respect to the issuance of the Note or any of the other
transactions contemplated by this Agreement.

 

3.23 OFAC. None of the Company nor any of the Subsidiaries nor, to the best
knowledge of the Company, any director, officer, agent, employee, affiliate or
person acting on behalf of the Company and/or any Subsidiary has been or is
currently subject to any United States sanctions administered by the Office of
Foreign Assets Control of the United States Department of the Treasury (“OFAC”);
and the Company will not directly or indirectly use any proceeds received from
the Investor, or lend, contribute or otherwise make available such proceeds to
its Subsidiaries or to any affiliated entity, joint venture partner or other
person or entity, to finance any investments in, or make any payments to, any
country or person currently subject to any of the sanctions of the United States
administered by OFAC.

 

3.24 No Foreign Corrupt Practices. None of the Company or any of the
Subsidiaries has, directly or indirectly: (a) made or authorized any
contribution, payment or gift of funds or property to any official, employee or
agent of any governmental authority of any jurisdiction except as otherwise
permitted under applicable Law; or (b) made any contribution to any candidate
for public office, in either case, where either the payment or the purpose of
such contribution, payment or gift was, is, or would be prohibited under the
Foreign Corrupt Practices Act or the rules and regulations promulgated
thereunder or under any other legislation of any relevant jurisdiction covering
a similar subject matter applicable to the Company or its Subsidiaries and their
respective operations and the Company has instituted and maintained policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance with such legislation.

 

14

--------------------------------------------------------------------------------

 

 

3.25 Anti-Money Laundering. The operations of each of the Company and the
Subsidiaries are and have been conducted at all times in compliance with all
applicable anti-money laundering laws, regulations, rules and guidelines in its
jurisdiction of incorporation and in each other jurisdiction in which such
entity, as the case may be, conducts business (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental authority involving the Company or its Subsidiaries with respect to
any of the Money Laundering Laws is, to the best knowledge of the Company,
pending, threatened or contemplated.

 

3.26 Other Indebtedness. Except as set forth on Schedule 3.26, upon the
consummation of the transactions contemplated hereby, the only indebtedness for
borrowed money of the Company will be the indebtedness under the Note, and the
Permitted Factor Indebtedness (as such term is defined in the Note).

 

3.27 Disclosure. The Company confirms that neither it, nor to its knowledge, any
other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that the Company believes constitutes material,
non-public information. The Company understands and confirms that the Investor
will rely on the foregoing representations and covenants in effecting
transactions in securities of the Company.

 

3.28 No Other Representations. Except for the representations and warranties set
forth in this Agreement and in other Transaction Documents, the Company makes no
other representations or warranties to the Investor and makes no predictions or
forecasts of future revenues or earnings.

 

4.     REPRESENTATIONS AND WARRANTIES OF THE INVESTOR. The Investor represents
and warrants to the Company as follows:

 

4.1     Organization and Qualification. The Investor is a limited partnership,
duly organized and validly existing in good standing under the laws of the State
of Delaware.

 

4.2     Authorization; Enforcement; Compliance with Other Instruments. The
Investor has the requisite power and authority to enter into this Agreement and
the Security Agreement, purchase the Note, the Closing Shares and Warrant and to
perform its obligations under the Transaction Documents. The execution and
delivery by the Investor of the Transaction Documents to which it is a party
have been duly and validly authorized by the Investor’s governing body and no
further consent or authorization is required. The Transaction Documents to which
it is a party have been duly and validly executed and delivered by the Investor
and constitute valid and binding obligations of the Investor, enforceable
against the Investor in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.

 

4.3     No Conflicts. The execution, delivery and performance of the Transaction
Documents to which it is a party by the Investor and the purchase of the Note
and the Warrant by the Investor and the issuance of the Closing Shares to the
Investor will not (a) conflict with or result in a violation of the Investor’s
organizational documents, (b) conflict with, or constitute a material default
(or an event which, with notice or lapse of time or both, would become a
material default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, contract, indenture
mortgage, indebtedness or instrument to which the Investor is a party, or (c)
violate any Law applicable to the Investor or by which any of the Investor’s
properties or assets are bound or affected. No approval or authorization will be
required from any governmental authority or agency, regulatory or
self-regulatory agency or other third party in connection with the purchase of
the Note, the Closing Shares and the Warrant and the other transactions
contemplated by this Agreement.

 

15

--------------------------------------------------------------------------------

 

 

4.4     Investment Intent; Accredited Investor. The Investor is purchasing the
Note, the Closing Shares and the Warrants for its own account, for investment
purposes, and not with a view towards distribution. At the time Investor was
offered the Securities, it was, and as of the date hereof it is, and on each
date in which it exercises the Warrant, it will be an “accredited investor” as
such term is defined in Rule 501(a) of Regulation D of the 1933 Act. The
Investor has, by reason of its business and financial experience, such
knowledge, sophistication and experience in financial and business matters and
in making investment decisions of this type that it is capable of (a) evaluating
the merits and risks of an investment in the Note, the Warrant and the Investor
Shares and making an informed investment decision, (b) protecting its own
interests and (c) bearing the economic risk of such investment for an indefinite
period of time.

 

4.5     Opportunity to Discuss. The Investor has received all materials relating
to the business, finance and operations of the Company and the Subsidiaries as
it has requested and has had an opportunity to discuss the business, management
and financial affairs of the Company and the Subsidiaries with the Company’s
management. In making its investment decision, the Investor has relied solely on
its own due diligence performed on the Company by its own representatives.

 

4.6     No Other Representations. Except for the representations and warranties
set forth in this Agreement and in other Transaction Documents, the Investor
makes no other representations or warranties to the Company.

 

5.     OTHER AGREEMENTS OF THE PARTIES.

 

5.1     Legends, etc.

 

(a)     Securities may only be disposed of pursuant to an effective registration
statement under the 1933 Act, to the Company or pursuant to an available
exemption from or in a transaction not subject to the registration requirements
of the 1933 Act, and in compliance with any applicable state securities laws. In
connection with any transfer of the Securities other than pursuant to an
effective registration statement, to the Company, to an Affiliate of the
Investor or in connection with a pledge as contemplated in Section 5.1(b), the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
1933 Act.

 

16

--------------------------------------------------------------------------------

 

 

(b)     Certificates evidencing the Securities will contain the following
legend, so long as is required by this Section 5.1(b) or Section 5.1(c):

 

[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT BEEN REGISTERED]
WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY
STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED
OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY. [THESE SECURITIES AND THE SECURITIES
ISSUABLE UPON EXERCISE OF THESE SECURITIES] [THESE SECURITIES] MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 

The Company acknowledges and agrees that the Investor may from time to time
pledge, and/or grant a security interest in some or all of the Note, the
Warrants or the Investor Shares, in accordance with applicable securities laws,
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, the
Investor may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Investor transferee of the pledge. No notice shall be required of
such pledge. At the Investor’s expense, the Company will execute and deliver
such reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the 1933 Act or other applicable provision of the 1933 Act to
appropriately amend the list of selling stockholders thereunder.

 

(c)     Certificates evidencing the Investor Shares shall not contain any legend
(including the legend set forth in Section 5.1(b)): (i) while a Registration
Statement is effective under the 1933 Act, or (ii) following any sale of such
Investor Shares pursuant to Rule 144, or (iii) while such Investor Shares are
eligible for sale under Rule 144(k), or (iv) if such legend is not required
under applicable requirements of the 1933 Act (including judicial
interpretations and pronouncements issued by the Staff of the SEC). The Company
shall cause its counsel to issue any legal opinion or instruction required by
the Company’s transfer agent to comply with the requirements set forth in this
Section. Following the Closing Date or at such earlier time as a legend is no
longer required for the Investor Shares under this Section 5.1(c), the Company
will, no later than three (3) Business Days following the delivery by the
Investor to the Company or the Company’s transfer agent of a certificate
representing Investor Shares containing a restrictive legend, deliver or cause
to be delivered to the Investor a certificate representing such Investor Shares
that is free from all restrictive and other legends. The Company may not make
any notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section
except as it may reasonably determine are necessary or appropriate to comply or
to ensure compliance with those applicable laws that are enacted or modified
after the Closing.

 

17

--------------------------------------------------------------------------------

 

 

5.2     Furnishing of Information. As long as the Investor owns the Securities,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the 1934 Act. As long as the
Investor owns Securities, if the Company is not required to file reports
pursuant to such laws, it will prepare and furnish to the Investor and make
publicly available in accordance with Rule 144(c) such information as is
required for the Investor to sell the Investor Shares under Rule 144. The
Company further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell such Investor Shares without registration under
the 1933 Act within the limitation of the exemptions provided by Rule 144 or
other applicable exemptions.

 

5.3     Integration. The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the 1933 Act) that will be
integrated with the offer or sale of the Securities in a manner that would
require the registration under the 1933 Act of the sale of the Securities to the
Investor, or that will be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market that would
require, under the rules of the Trading Market, stockholder approval.

 

5.4     Notification of Certain Events. The Company shall give prompt
written notice to the Investor of (a) the occurrence or non-occurrence of any
Event, the occurrence or nonoccurrence of which would render any representation
or warranty of the Company contained in this Agreement or any other Transaction
Document, if made on or immediately following the date of such Event, untrue or
inaccurate in any material respect, (b) the occurrence of any Event that,
individually or in combination with any other Events, has had or could
reasonably be expected to have a Material Adverse Effect, (c) any failure of the
Company to comply with or satisfy any covenant or agreement to be complied with
or satisfied by it hereunder or any Event that would otherwise result in the
nonfulfillment of any of the conditions to the Investor’s obligations hereunder,
(d) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the consummation of the
transactions contemplated by this Agreement or any other Transaction Document,
or (e) any Proceeding pending or, to the Company’s knowledge, threatened against
a party relating to the transactions contemplated by this Agreement or any other
Transaction Document.

 

5.5     Available Stock. The Company shall at all times keep authorized
and reserved and available for issuance, free of preemptive rights, such number
of shares of Common Stock as are issuable upon conversion of the Note and
exercise of the Warrant at any time. If the Company determines at any time that
it does not have a sufficient number of authorized shares of Common Stock to
reserve and keep available for issuance as described in this Section 5.5,
the Company shall use all commercially reasonable efforts to increase the number
of authorized shares of Common Stock by seeking stockholder approval for the
authorization of such additional shares.

 

18

--------------------------------------------------------------------------------

 

 

5.6     Use of Proceeds. The Company will use the proceeds from the sale of
the Note, the Closing Shares and the Warrant for general working capital
purposes, including acquisitions or strategic transactions or partnerships.

 

5.7     Additional Debt. The Company shall not be permitted to incur any other
Indebtedness, including the issuance of any subordinated debt or convertible
debt (other than the Note and other than the Permitted Factor Indebtedness)
unless (a) otherwise agreed in writing by the Investor, (b) such Indebtedness
represents an unsecured obligation for the deferred purchase price of assets and
the aggregate amount of all such Indebtedness does not exceed $150,000 in any
fiscal year, or (c) unless such debt is unsecured, is subordinated on terms
reasonably acceptable to the Investor and one hundred percent (100%) of the cash
proceeds received by the Company, net of any usual and customary transaction
expenses, exclusive of fees, for such debt are immediately used to repay the
Outstanding Amount (as such term is defined in the Note) of the Note.

 

5.8     Prohibited Transactions. The Company hereby covenants and agrees not
to enter into any Prohibited Transactions until thirty (30) days after such time
as the Note has been repaid in full and/or has been converted into Conversion
Shares.

 

5.9     Securities Laws Disclosure; Publicity. The Company shall, by 9:00
a.m. (New York City time) on the Trading Day immediately following the date
hereof, issue a press release disclosing the material terms of the transactions
contemplated hereby, and shall, within four (4) Trading Days following the date
hereof, file a Current Report on Form 8-K disclosing the material terms of the
transactions contemplated hereby and including this Agreement as an exhibit
thereto; provided, that the Company may not issue such press release or file
such Form 8-K without the Investor’s prior written consent. The Company shall
not issue any press release nor otherwise make any such public statement
regarding the Investor or the Transaction Documents without the prior written
consent of the Investor, except if such disclosure is required by law, in which
case the Company shall (a) ensure that such disclosure is restricted and limited
in content and scope to the maximum extent permitted by Law to meet the relevant
disclosure requirement and (b) provide a copy of the proposed disclosure to the
Investor for review prior to release and the Company shall incorporate the
Investor’s reasonable comments. Following the execution of this Agreement, the
Investor and its Affiliates and/or advisors may place announcements on their
respective corporate websites and in financial and other newspapers and
publications (including, without limitation, customary “tombstone”
advertisements) describing the Investor’s relationship with the Company under
this Agreement and including the name and corporate logo of the Company.
Notwithstanding anything herein to the contrary, to comply with United States
Treasury Regulations Section 1.6011-4(b)(3)(i), each of the Company and the
Investor, and each employee, representative or other agent of the Company or the
Investor, may disclose to any and all persons, without limitation of any kind,
the U.S. federal and state income tax treatment, and the U.S. federal and state
income tax structure, of the transactions contemplated hereby and all materials
of any kind (including opinions or other tax analyses) that are provided to such
party relating to such tax treatment and tax structure insofar as such treatment
and/or structure relates to a U.S. federal or state income tax strategy provided
to such recipient.

 

19

--------------------------------------------------------------------------------

 

 

5.10 Indemnification of the Investor.

 

(a)     The Company will indemnify, defend and hold the Investor, its Affiliates
and their respective directors, officers, managers, shareholders, members,
partners, employees and agents and permitted successors and assigns (each, an
“Investor Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation and defense (collectively, “Losses”) that any such
Investor Party may suffer or incur as a result of or relating to:

 

(i)     any breach or inaccuracy of any representation, warranty, covenant or
agreement made by the Company in any Transaction Document;

 

(ii)     any misrepresentation made by the Company in any Transaction Document
or in any SEC Document;

 

(iii)     any omission to state any material fact necessary in order to make the
statements made in any SEC Document, in light of the circumstances under which
they were made, not misleading;

 

(iv)     any Proceeding before or by any court, public board, government agency,
self-regulatory organization or body based upon, or resulting from the
execution, delivery, performance or enforcement of any of the Transaction
Documents or the consummation of the transactions contemplated thereby, and
whether or not the Investor is party thereto by claim, counterclaim, crossclaim,
as a defendant or otherwise, or if such Proceeding is based upon, or results
from, any of the items set forth in clauses (i) through (iii) above.

 

(b)     In addition to the indemnity contained herein, the Company will
reimburse each Investor Party for its reasonable legal and other expenses
(including the cost of any investigation, preparation and travel in connection
therewith) incurred in connection therewith, as such expenses are incurred.

 

(c)     The provisions of this Section 5.10 shall survive the termination or
expiration of this Agreement.

 

5.11 Non-Public Information. The Company covenants and agrees that neither it
nor any other Person acting on its behalf will provide the Investor or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto the Investor shall have
executed a written agreement regarding the confidentiality and use of such
information (including agreement not to trade Company securities while in
possession of such information). To the extent the Company provides the Investor
with material non-public information, the Company shall publicly disclose such
information within 48 hours of providing the information to the Investor;
provided, however, in the event that such material non-public information is
provided to Investor pursuant to Section 10, the Company shall publicly
disclosure such information within twenty (20) Business Days of providing the
information to the Investor. The Company understands and confirms that the
Investor shall be relying on the foregoing representations in effecting
transactions in securities of the Company.

 

20

--------------------------------------------------------------------------------

 

 

5.12 Stockholder Approval. The Company shall not be required to issue any
Investor Shares if such issuance would cause the Company to be required to
obtain stockholder approval either pursuant to the rules and regulations of the
Trading Market or otherwise.

 

5.13 Listing of Securities.

 

(a)     The Company shall: (a) in the time and manner required by each Trading
Market on which the Common Stock is listed, prepare and file with such Trading
Market an additional shares listing application covering the Investor Shares,
(b) take all steps necessary to cause such shares to be approved for listing on
each Trading Market on which the Common Stock is listed as soon as possible
thereafter, (c) provide to the Investor evidence of such listing, and (d)
maintain the listing of such shares on each such Trading Market.

 

(b)     The Company received a letter (the “Letter”) from the staff of The
Nasdaq Capital Market LLC (the “Nasdaq Capital Market”) stating that the
Company’s closing bid price for the last 30 consecutive business days was less
than $1.00 per share. As a result, the Company does not satisfy the Minimum Bid
Price Requirement. In order to satisfy the requirements imposed by applicable
rules and regulation of the Nasdaq Stock Market for the continued listing of its
shares of Common Stock on the Nasdaq Capital Market (the “Continued Listing
Requirements”), the Company may hold a special meeting of shareholders (which
may also be at the annual meeting of shareholders) (the “Meeting”) for the
purpose of obtaining approval from its shareholders of consummating a reverse
stock split (the “Reverse Split”) of the Company’s Common Stock, at a ratio to
be determine at some future date, with the recommendation of the Company’s Board
of Directors that such proposal be approved. The Company expects to use
commercially reasonable efforts to execute a Reverse Split with a view to
satisfying the minimum bid price required by the Continued Listing Requirements
which may include the filing of a preliminary proxy statement with the SEC. The
Investor agrees to vote “for” or “in favor” of such proposal at the Meeting. The
Investor understands, acknowledges and agrees that the Company makes no
representation, warranty or assurance that (i) the Company will be able to
satisfy the Continued Listing Requirements, or (ii) in the event that the
Company is able to satisfy the Continued Listing Requirements, that it will be
able to maintain such listing.

 

5.14 Antitrust Notification. If the Investor determines, in its sole judgment
and upon the advice of counsel, that the issuance of the Note, the Warrant or
the Investor Shares pursuant to the terms hereof would be subject to the
provisions of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”), the Company shall file as soon as practicable after the
date on which the Company receives notice from the Investor of the applicability
of the HSR Act and a request to so file with the United States Federal Trade
Commission and the United States Department of Justice the notification and
report form required to be filed by it pursuant to the HSR Act in connection
with such issuance.

 

5.15 Change of Prime Broker, Custodian. The Investor has informed the Company of
the names of its prime broker and its share custodian. The Investor shall notify
the Company of any change in its prime broker or share custodian within three
(3) Business Days of such change having taken effect.

 

21

--------------------------------------------------------------------------------

 

 

5.16 Share Transfer Agent. The Company has informed the Investor of the name of
its share transfer agent and represents and warrants that the transfer agent
participates in the Depository Trust Company Fast Automated Securities Transfer
program. The Company shall not change its share transfer agent without the prior
written consent of the Investor.

 

5.17 Tax Treatment. The Investor and the Company agree that for U.S. federal
income tax purposes, and applicable state, local and non-U.S. income tax
purposes, the Note is not intended to be, and shall not be, treated as
indebtedness. Neither the Investor nor the Company shall take any contrary
position on any tax return, or in any audit, claim, investigation, inquiry or
proceeding in respect of taxes, unless otherwise required pursuant to a final
determination within the meaning of Section 1313 of the Code, or any analogous
provision of applicable state, local or non-U.S. law.

 

5.18 Set-Off.

 

(a)     The Investor may set off any of its obligations to the Company (whether
or not due for payment), against any of the Company’s obligations to the
Investor (whether or not due for payment) under this Agreement and/or any other
Transaction Document.

 

(b)     The Investor may do anything necessary to effect any set-off undertaken
in accordance with this Section 5.18 (including varying the date for payment of
any amount payable by the Investor to the Company).

 

6.     CLOSING CONDITIONS

 

6.1     Conditions Precedent to the Obligations of the Investor. The obligation
of the Investor to fund the Note and acquire the Warrant and the Closing Shares
at the Closing is subject to the satisfaction or waiver by the Investor, at or
before the Closing, of each of the following conditions:

 

(a)     Representations and Warranties. The representations and warranties of
the Company contained herein shall be true and correct in all material respects
as of the date when made and as of such Closing as though made on and as of such
date;

 

(b)     Performance. The Company shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by it at
or prior to such Closing;

 

(c)     No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents;

 

(d)     No Suspensions of Trading in Common Stock; Listing. Trading in the
Common Stock shall not have been suspended by the SEC or any Trading Market
(except for any suspensions of trading of not more than one day on which the
Trading Market is open solely to permit dissemination of material information
regarding the Company) at any time since the date of execution of this
Agreement, and the Common Stock shall have been at all times since such date
listed for trading on a Trading Market;

 

22

--------------------------------------------------------------------------------

 

 

(e)     Limitation on Beneficial Ownership. The issuance of the Note, the
Warrant and the Closing Shares shall not cause the Investor Group to become,
directly or indirectly, a “beneficial owner” (within the meaning of Section
13(d) of the 1934 Act and the rules and regulations promulgated thereunder) of a
number of Equity Interests of a class that is registered under the 1934 Act
which exceeds the Maximum Percentage of the Equity Interests of such class that
are outstanding at such time;

 

(f)     Secretary’s Certificate. The Company shall have delivered to the
Investor a certificate of the Company executed by the Secretary of the Company,
dated as of the Closing Date, certifying: (i) the resolutions of the Board of
Directors approving the Transaction Documents and the transactions contemplated
thereby, including those set forth in Annex A, and (ii) the name, title,
incumbency and signatures of the officers authorized to execute the Transaction
Documents.

 

(g)     Supplemental Listing Application. The Company shall have filed a
Supplemental Listing Application with the Nasdaq Stock Market with respect to
the Investor Shares;

 

(h)     Funds Flow Request. The Company shall have delivered to the Investor a
flow of funds request, substantially in the form set out in Annex B.

 

6.2     Conditions Precedent to the Obligations of the Company. The obligation
of the Company to issue the Note, the Warrant and the Closing Shares at the
Closing is subject to the satisfaction or waiver by the Company, at or before
the Closing, of each of the following conditions:

 

(a)     Representations and Warranties. The representations and warranties of
the Investor contained herein shall be true and correct in all material respects
as of the date when made and as of such Closing Date as though made on and as of
such date;

 

(b)     Performance. The Investor shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by the
Investor at or prior to the Closing; and

 

(c)     No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

 

23

--------------------------------------------------------------------------------

 

 

7.     EVENTS OF DEFAULT

 

7.1     Events of Default. The occurrence of any of the following events shall
be an “Event of Default” under this Agreement:

 

(a)     an Event of Default under the Note;

 

(b)     any of the representations or warranties made by the Company or any of
its agents, officers, directors, employees or representatives in any Transaction
Document or public filing being inaccurate, false or misleading in any material
respect, as of the date as of which it is made or deemed to be made, or any
certificate or financial or other written statements furnished by or on behalf
of the Company to the Investor or any of its representatives, is inaccurate,
false or misleading, in any material respect, as of the date as of which it is
made or deemed to be made, or on any Closing Date; or

 

(c)     a failure by the Company to comply with any of its covenants or
agreements set forth in this Agreement.

 

7.2     Investor Right to Investigate and Event of Default. If in the Investor’s
reasonable opinion, an Event of Default has occurred, or is or may be
continuing:

 

(a)     the Investor may notify the Company that is wishes to investigate such
purported Event of Default;

 

(b)     the Company shall cooperate with the Investor in such investigation;

 

(c)     the Company shall comply with all reasonable requests made by the
Investor to the Company in connection with any investigation by the Investor and
shall (i) provide all information requested by the Investor in relation to the
Event of Default to the Investor; provided that the Investor agrees that any
materially price sensitive information and/or non-public information will be
subject to confidentiality, and (ii) provide all such requested information
within three (3) Business Days of such request; and

 

(d)     the Company shall pay all reasonable costs incurred by the Investor in
connection with any such investigation.

 

7.3     Remedies Upon an Event of Default

 

(a)     If an Event of Default occurs pursuant to Section 7.1(a), the Investor
shall have such remedies as is set forth in the Note.

 

(b)     If an Event of Default occurs pursuant to Section 7.1(b) or Section
7.1(c) and is not remedied within (i) two (2) Business Days of written notice
thereof for an Event of Default occurring by the Company’s failure to comply
with 7.1(c), or (ii) ten (10) Business Days of written notice thereof for all
other Events of Default, provided, however, that there shall be no cure period
for an Event of Default described in 2.1(j) or 2.1(k) of the Note, the Investor
may declare, by notice to the Company, effective immediately, all outstanding
obligations (if any) by the Company under the Transaction Documents to be
immediately due and payable in immediately available funds and the Investor
shall have no obligation to consummate any Closing under this Agreement or to
accept the conversion of any Note into Conversion Shares.

 

24

--------------------------------------------------------------------------------

 

 

(c)     If any Event of Default occurs and is not remedied within (i) two (2)
Business Days of written notice thereof for an Event of Default occurring by the
Company’s failure to comply with 7.1(c), or (ii) ten (10) Business Days of
written notice thereof for all other Events of Default, provided, however, that
there shall be no cure period for an Event of Default described in 2.1(j) or
2.1(k) of the Note, the Investor may, by written notice to the Company,
terminate this Agreement effective as of the date set forth in the Investor’s
notice.

 

8. TERMINATION

 

8.1     Events of Termination. This Agreement:

 

(a)     may be terminated:

 

(i)     by the Investor on the occurrence or existence of a Securities
Termination Event or a Change of Control;

 

(ii)     by the mutual written consent of the Company and the Investor, at any
time;

 

(iii)     by either Party, by written notice to the other Party, effective
immediately, if the Closing has not occurred within fifteen (15) Business Days
of the date of this Agreement or such later date as the Company and the Investor
agree in writing, provided that the right to terminate this Agreement under this
Section 8.1(a)(iii) is not available to any party that is in material breach of
or material default under this Agreement or whose failure to fulfill any
obligation under this Agreement has been the principal cause of, or has resulted
in the failure of the Closing to occur; or

 

(iv)     by the Investor, in accordance with Section 7.3(c).

 

8.2     Automatic Termination. This Agreement will automatically
terminate, without further action by the parties, at the time after the Closing
that the Principal Amount outstanding under the Note and any accrued but unpaid
interest is reduced to zero (0), whether as a result of conversion or repayment
by the Company in accordance with the terms of this Agreement and the Note.

 

8.3     Effect of Termination.

 

(a)     Subject to Section 8.3(b), each party’s right of termination under
Section 8.1 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of a right of termination will not be an election
of remedies.

 

(b)     If the Investor terminates this Agreement under Section 8.1(a)(i):

 

25

--------------------------------------------------------------------------------

 

 

(i)     the Investor may declare, by notice to the Company, all outstanding
obligations by the Company under the Transaction Documents to be due and payable
(including, without limitation, the immediate repayment of any Principal Amount
outstanding under the Note plus accrued but unpaid interest) without
presentment, demand, protest or any other notice of any kind, all of which are
expressly waived by the Company, anything to the contrary contained in this
Agreement or in any other Transaction Document notwithstanding; and

 

(ii)     the Company must within five (5) Business Days of such notice being
received, pay to the Investor in immediately available funds the outstanding
Principal Amount for the Note plus all accrued interest thereon (if any), unless
the Investor terminates this Agreement as a result of an Event of Default and
provided that (A) subsequent to the termination under Section 8.1(a)(i), the
Investor is not prohibited by Law or otherwise from exercising its conversion
rights pursuant to this Agreement or the Note, (B) the Investor actually
exercises its conversion rights under this Agreement or the Note, and (C) the
Company otherwise complies in all respects with its obligation to issue
Conversion Shares in accordance with the Note (which obligation will survive
termination).

 

(c)     Upon termination of this Agreement, the Investor will not be required to
fund any further amount after the date of termination of the Agreement, provided
that termination will not affect any undischarged obligation under this
Agreement, including, for the avoidance of doubt any obligation of the Company
to issue Shares on exercise of the Warrants, and any obligation of the Company
to pay or repay any amounts owing to the Investor hereunder and which have not
been repaid at the time of termination.

 

(d)     Nothing in this Agreement will be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or to impair the right of any party to compel specific performance by
any other Party of its obligations under this Agreement.

 

9.     REGISTRATION RIGHTS

 

9.1     Registration.

 

(a)     Registration Statement. Promptly, but in any event no later than
seventy-five (75) days, following the date of this Agreement, the Company shall
prepare and file with the SEC a Registration Statement covering the resale of
all of the Investor Shares. The foregoing Registration Statement shall be filed
on Form S-1 or a Form S-3 or any successor forms thereto. The Registration
Statement (and each amendment or supplement thereto, and each request for
acceleration of effectiveness thereof) shall be provided to the Investor and its
counsel at least five (5) Business Days prior to its filing or other submission
and the Company shall incorporate all reasonable comments provided by the
Investor or its counsel.

 

(b)     Expenses. Except as otherwise expressly provided herein, the Company
will pay all fees and expenses incident to the performance of or compliance with
this Section 9, including all fees and expenses associated with effecting the
registration of the Investor Shares, including all filing and printing fees, the
Company’s counsel and accounting fees and expenses, costs associated with
clearing the Investor Shares for sale under applicable state securities laws,
listing fees, fees and expenses of one counsel to the Investor and the
Investor’s reasonable expenses in connection with the registration, but
excluding discounts, commissions, fees of underwriters, selling brokers, dealer
managers or similar securities industry professionals with respect to the
Investor Shares being sold.

 

26

--------------------------------------------------------------------------------

 

 

(c)     Effectiveness. The Company shall use its commercially reasonable efforts
to have the Registration Statement declared effective as soon as practicable
after filing thereof but in no event later than the later of (A) September 30,
2020 or (B) the date that is seventy-five days following the Closing Date. The
Company shall notify the Investor by e-mail as promptly as practicable, and in
any event, within twenty-four (24) hours, after the Registration Statement is
declared effective and shall simultaneously provide the Investor with copies of
any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby.

 

(d)     Piggyback Registration Rights. If the Company at any time determines to
file a registration statement under the 1933 Act to register the offer and sale,
by the Company, of Common Stock (other than (x) on Form S-4 or Form S-8 under
the 1933 Act or any successor forms thereto, (y) an at-the-market offering, or
(z) a registration of securities solely relating to an offering and sale to
employees or directors of the Company pursuant to any employee stock plan or
other employee benefit plan arrangement), the Company shall, as soon as
reasonably practicable, give written notice to the Investor of its intention to
so register the offer and sale of Common Stock and, upon the written request,
given within five (5) Business Days after delivery of any such notice by the
Company, of the Investor to include in such registration the Investor Shares
(which request shall specify the number of Investor Shares proposed to be
included in such registration), the Company shall cause all such Investor Shares
to be included in such registration statement on the same terms and conditions
as the Common Stock otherwise being sold pursuant to such registered offering.

 

9.2     Company Obligations. The Company will use its commercially reasonable
efforts to effect the registration of the Investor Shares in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:

 

(a)     use its commercially reasonable efforts to cause the Registration
Statement to become effective and to remain continuously effective for a period
that will terminate upon the first date on which all Investor Shares are either
covered by the Registration Statement or may be sold without restriction,
including volume or manner-of-sale restrictions, pursuant to Rule 144 or have
been sold by the Investor (the “Effectiveness Period”) and advise the Investor
in writing when the Effectiveness Period has expired;

 

(b)     prepare and file with the SEC such amendments and post-effective
amendments and supplements to the Registration Statement and the Prospectus as
may be necessary to keep the Registration Statement effective for the
Effectiveness Period and to comply with the provisions of the 1933 Act and the
1934 Act with respect to the distribution of all of the Investor Shares covered
thereby;

 

(c)     provide copies to and permit counsel designated by the Investor to
review all amendments and supplements to the Registration Statement no fewer
than three (3) Business Days prior to its filing with the SEC and not file any
document to which such counsel reasonably objects;

 

27

--------------------------------------------------------------------------------

 

 

(d)     furnish to the Investor and its legal counsel, without charge, (i)
promptly after the same is prepared and publicly distributed, filed with the
SEC, or received by the Company (but not later than two (2) Business Days after
the filing date, receipt date or sending date, as the case may be) one copy of
the Registration Statement and any amendment thereto, each preliminary
prospectus and Prospectus and each amendment or supplement thereto, and each
letter written by or on behalf of the Company to the SEC or the staff of the
SEC, and each item of correspondence from the SEC or the staff of the SEC, in
each case relating to the Registration Statement (other than any portion of any
thereof which contains information for which the Company has sought confidential
treatment), and (ii) such number of copies of a Prospectus, including a
preliminary prospectus, and all amendments and supplements thereto and such
other documents as the Investor may reasonably request in order to facilitate
the disposition of the Investor Shares that are covered by the related
Registration Statement;

 

(e)     immediately notify the Investor of any request by the SEC for the
amending or supplementing of the Registration Statement or Prospectus or for
additional information;

 

(f)     use its commercially reasonable efforts to (i) prevent the issuance of
any stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment
and notify the Company of the issuance of any such order and the resolution
thereof, or its receipt of notice of the initiation or threat of any proceeding
for such purpose;

 

(g)     prior to any public offering of Investor Shares, use its commercially
reasonable efforts to register or qualify or cooperate with the Investor and its
counsel in connection with the registration or qualification of such Investor
Shares for offer and sale under the securities or blue sky laws of such
jurisdictions requested by the Investor and do any and all other commercially
reasonable acts or things necessary or advisable to enable the distribution in
such jurisdictions of the Investor covered by the Registration Statement and the
Company shall promptly notify the Investor of any notification with respect to
the suspension of the registration or qualification of any of such Investor
Shares for sale under the securities or blue sky laws of such jurisdictions or
its receipt of notice of the initiation or threat of any proceeding for such
purpose;

 

(h)     immediately notify the Investor, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Registration Statement or Prospectus includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of the Prospectus, in light of the circumstances in which they were
made), and promptly prepare, file with the SEC and furnish to such holder a
supplement to or an amendment of such Registration Statement or Prospectus as
may be necessary so that such Registration Statement or Prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading (in the case of such Prospectus, in light of the circumstances in
which they were made);

 

(i)     otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act;

 

28

--------------------------------------------------------------------------------

 

 

(j)     hold in confidence and not make any disclosure of information concerning
the Investor provided to the Company unless (i) disclosure of such information
is necessary to comply with federal or state securities laws, (ii) the
disclosure of such information is necessary to complete the Registration
Statement or to avoid or correct a misstatement or omission in the Registration
Statement, (iii) the release of such information is ordered pursuant to a
subpoena or other final, non-appealable order from a court or governmental body
of competent jurisdiction, or (iv) such information has been made generally
available to the public other than by disclosure in violation of this Agreement
or any other agreement, and upon learning that disclosure of such information
concerning the Investor is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt written notice to the
Investor and allow the Investor, at the Investor’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information; and

 

(k)     take all other reasonable actions necessary to expedite and facilitate
disposition by the Investor of all Investor Shares pursuant to the Registration
Statement.

 

9.3     Indemnification.

 

(a)     Indemnification by the Company. The Company will indemnify and hold
harmless the Investor Parties, from and against any Losses to which they may
become subject under the 1933 Act or otherwise, arising out of, relating to or
based upon: (i) any untrue statement or alleged untrue statement of any material
fact contained in any Registration Statement, any preliminary Prospectus, final
Prospectus or other document, including any Blue Sky Application (as defined
below), or any amendment or supplement thereof or any omission or alleged
omission of a material fact required to be stated therein or, in the case of the
Registration Statement, necessary to make the statements therein not misleading
or, in the case of any preliminary Prospectus, final Prospectus or other
document, necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading; (ii) any blue sky
application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Investor
Shares under the securities laws thereof (any such application, document or
information herein called a “Blue Sky Application”); (iii) any violation or
alleged violation by the Company or its agents of the 1933 Act, the 1934 Act or
any similar federal or state law or any rule or regulation promulgated
thereunder applicable to the Company or its agents and relating to any action or
inaction required of the Company in connection with the registration or the
offer or sale of the Investor Shares pursuant to any Registration Statement; or
(iv) any failure to register or qualify the Investor Shares included in any such
Registration Statement in any state where the Company or its agents has
affirmatively undertaken or agreed in writing that the Company will undertake
such registration or qualification on the Investor’s behalf and will reimburse
the Investor Indemnified Parties for any legal or other expenses reasonably
incurred by them in connection with investigating, preparing or defending any
such Losses; provided, however, that the Company will not be liable in any such
case if and to the extent, but only to the extent, that any such Losses arise
out of or are based upon an untrue statement or alleged untrue statement or
omission or alleged omission so made in conformity with information furnished by
the Investor or any such controlling Person in writing specifically for use in
such Registration Statement or Prospectus.

 

29

--------------------------------------------------------------------------------

 

 

(b)    Conduct of Indemnification Proceedings. Any Person entitled to 29
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim, action, suit or proceeding with respect to which it seeks
indemnification following such Person’s receipt of, or such Person otherwise
become aware of, the commencement of such claim, action, suit or proceeding and
(ii) permit such indemnifying party to assume the defense of such claim, action,
suit or proceeding with counsel reasonably satisfactory to the indemnified
party; provided, however, that any Person entitled to indemnification hereunder
shall have the right to employ separate counsel and to participate in the
defense of such claim, but the fees and expenses of such counsel shall be at the
expense of such Person unless (A) the indemnifying party has agreed to pay such
fees or expenses, (B) the indemnifying party shall have failed to assume the
defense of such claim and employ counsel reasonably satisfactory to such Person
or (C) in the reasonable judgment of any such Person, based upon written advice
of its counsel, a conflict of interest exists between such Person and the
indemnifying party with respect to such claims (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person); and provided, further, that the failure or delay of any
indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure or delay to give notice shall materially adversely affect the
indemnifying party in the defense of any such claim or litigation. It is
understood that the indemnifying party shall not, in connection with any
proceeding in the same jurisdiction, be liable for fees or expenses of more than
one separate firm of attorneys at any time for all such indemnified parties. No
indemnifying party will, except with the consent of the indemnified party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation.

 

(c)     Contribution. If for any reason the indemnification provided for in

the preceding paragraph (a) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein, the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the indemnified party and the
indemnifying party, as well as any other relevant equitable considerations. No
Person guilty of fraudulent misrepresentation within the meaning of Section
11(f) of the 1933 Act shall be entitled to contribution from any Person not
guilty of such fraudulent misrepresentation. The indemnity and contribution
agreements contained in this Section are in addition to any other rights or
remedies that any indemnified party may have under applicable law, by separate
agreement or otherwise.

 

10. RIGHTS TO FUTURE STOCK ISSUANCES. Subject to the terms and conditions of
this Section 10 and applicable securities laws, if at any time prior to the
second anniversary of the Closing, the Company proposes to offer or sell any New
Securities, the Company shall offer the Investor the opportunity to purchase up
to twenty percent (20%) of such New Securities. The Investor shall be entitled
to apportion the right of first offer hereby granted to it in such proportions
as it deems appropriate among itself and its Affiliates.

 

10.1 The Company shall give notice (the “Offer Notice”) to the Investor, stating
(a) its bona fide intention to offer such New Securities, (b) the number of such
New Securities to be offered, and (c) the price and terms, if any, upon which it
proposes to offer such New Securities.

 

30

--------------------------------------------------------------------------------

 

 

 

10.2 By notification to the Company within ten (10) days after the Offer Notice
is given, the Investor may elect to purchase or otherwise acquire, at the price
and on the terms specified in the Offer Notice, up to twenty percent (20%) of
such New Securities. The closing of any sale pursuant to this Section 10 shall
occur within the later of ninety (90) days of the date that the Offer Notice is
given and the date of initial sale of New Securities pursuant to Section 10.3.

 

10.3 The Company may, during the ninety (90) day period following the expiration
of the period provided in Section 10.2, offer and sell the remaining portion of
such New Securities to any Person or Persons at a price not less than, and upon
terms no more favorable to the offeree than, those specified in the Offer
Notice. If the Company does not enter into an agreement for the sale of the New
Securities within such period, or if such agreement is not consummated within
thirty (30) days of the execution thereof, the right provided hereunder shall be
deemed to be revived and such New Securities shall not be offered unless first
reoffered to the Investors in accordance with this Section 10.

 

10.4 The right of first offer in this Section 10 shall not be applicable to
Exempted Securities, any New Securities registered for sale under the 1933 Act.

 

11.     GENERAL PROVISIONS

 

11.1 Fees and Expenses. Prior to the date of this Agreement, the Company has
paid Morgan, Lewis & Bockius LLP $20,000. At the Closing, the Company shall
reimburse the Investor any due diligence costs and reasonable fees and
disbursements of Morgan, Lewis & Bockius LLP in connection with the preparation
of the Transaction Documents it being understood that Morgan, Lewis & Bockius
LLP has not rendered any legal advice to the Company in connection with the
transactions contemplated hereby and that the Company has relied for such
matters on the advice of its own counsel. Except as specified above, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of the Transaction
Documents. The Company shall pay all stamp and other taxes and duties levied in
connection with the sale of the Note, the Closing Shares and the Warrant.

 

11.2 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via email at the email address specified in
this Section prior to 5:00 p.m. (New York time) on a Business Day, (b) the next
Business Day after the date of transmission, if such notice or communication is
delivered via email at the email address specified in this Section on a day that
is not a Business Day or later than 5:00 p.m. (New York time) on any date and
earlier than 11:59 p.m. (New York time) on such date, (c) the Business Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

 

31

--------------------------------------------------------------------------------

 

 

If to the Company:

 

BIO-Key International, Inc.

3349 Highway 138, Building A, Suite E

Wall, NJ 07719

Telephone: (732) 359-1111

Email: mike.depasquale@bio-key.com 

Attention: Michael W. DePasquale, Chairman & CEO

 

With a copy (which shall not constitute notice) to:

 

Fox Rothschild LLP

Princeton Pike Corporate Center
997 Lenox Drive, Building 3
Lawrenceville, NJ 08648-2311
Telephone: (609) 896-4571
Email: VVietti@foxrothschild.com

Attention: Vincent A. Vietti

 

If to the Investor:

 

Lind Global Macro Fund, LP

c/o The Lind Partners LLC

444 Madison Ave., Floor 41

New York, NY 10022

Telephone: (646) 395-3931

Email: jeaston@thelindpartners.com and

notice@thelindpartners.com 

Attention: Jeff Easton

 

With a copy (which shall not constitute notice) to:

 

Morgan, Lewis & Bockius LLP

One Federal Street

Boston, MA 02110

Telephone: (617) 951-8211

Email: bryan.keighery@morganlewis.com 

Attention: Bryan S. Keighery

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

11.3 Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Agreement will not in any way
be affected or impaired thereby.

 

32

--------------------------------------------------------------------------------

 

 

11.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York, without reference to
principles of conflict of laws or choice of laws.

 

11.5 Jurisdiction and Venue; Service of Process.

 

(a)     Any action, proceeding or claim arising out of, or relating in any way
to this Agreement shall be brought and enforced in the New York Supreme Court,
County of New York, or in the United States District Court for the Southern
District of New York. The Company and the Investor irrevocably submit to the
jurisdiction of such courts, which jurisdiction shall be exclusive, and hereby
waive any objection to such exclusive jurisdiction or that such courts represent
an inconvenient forum. The prevailing party in any such action shall be entitled
to recover its reasonable and documented attorneys’ fees and out-of-pocket
expenses relating to such action or proceeding.

 

(b)     The Company and the Investor hereby irrevocably waives personal service
of process and consents to process being served in any such action or proceeding
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under Section 11.2 and agrees that such service shall constitute good and
sufficient service of process and notice thereof.

 

11.6 WAIVER OF RIGHT TO JURY TRIAL. THE COMPANY AND THE INVESTOR HEREBY
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS.

 

11.7 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Securities.

 

11.8 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

11.9 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and the Investor.
No waiver of any default with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

11.10 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

33

--------------------------------------------------------------------------------

 

 

11.11 Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of and be enforceable by, the Company and the Investor and their
respective successors and assigns. The Company may not assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
Investor. The Investor may assign any or all of its rights under this Agreement
to any Person to whom the Investor assigns or transfers any Securities, provided
such transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions hereof that apply to the “Investor” and such
transferee is an accredited investor.

 

11.12 No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

 

11.13 Further Assurances. Each party hereto shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

11.14 Counterparts. This Agreement may be executed in two identical
counterparts, both of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. Signature pages delivered by facsimile or e-mail
shall have the same force and effect as an original signature.

 

11.15 Specific Performance. The Company acknowledges that monetary damages alone
would not be adequate compensation to the Investor for a breach by the Company
of this Agreement and the Investor may seek an injunction or an order for
specific performance from a court of competent jurisdiction if (a) the Company
fails to comply or threatens not to comply with this Agreement or (b) the
Investor has reason to believe that the Company will not comply with this
Agreement.

 

[Signature Page Follows]

 

34

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Securities Purchase
Agreement as of the date first set forth above.

 

 

COMPANY:   INVESTOR:       BIO-KEY INTERNATIONAL, INC.   LIND GLOBAL MACRO FUND,
LP     BY: LIND GLOBAL PARTNERS, LLC,     ITS GENERAL PARTNER             Name:
/s/ Michael DePasquale                  By:  /s/ Jeff Easton                   
             Title:  CEO                                                 Title: 
Managing Member          

     

 

 

[Signature Page of Securities Purchase .agreement)

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

[Signature Page of Securities Purchase Agreement]

 

 

 

 

 

 

 